UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 02/28/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2011(Unaudited) DWS Strategic Value Fund Shares Value ($) Common Stocks 96.3% Consumer Discretionary 10.6% Automobiles 0.9% General Motors Co.* (a) Diversified Consumer Services 0.8% H&R Block, Inc. (a) Hotels Restaurants & Leisure 2.2% McDonald's Corp. MGM Resorts International* Household Durables 0.6% Newell Rubbermaid, Inc. Leisure Equipment & Products 0.8% Mattel, Inc. (a) Media 1.8% Time Warner, Inc. (a) Multiline Retail 1.2% Target Corp. Specialty Retail 1.1% Best Buy Co., Inc. (a) Lowe's Companies, Inc. Textiles, Apparel & Luxury Goods 1.2% VF Corp. (a) Consumer Staples 5.8% Beverages 1.4% PepsiCo, Inc. Food & Staples Retailing 0.9% Safeway, Inc. Tobacco 3.5% Altria Group, Inc. Philip Morris International, Inc. Energy 18.8% Energy Equipment & Services 5.4% Ensco PLC (ADR) (a) Halliburton Co. Transocean Ltd.* (a) Weatherford International Ltd.* Oil, Gas & Consumable Fuels 13.4% Apache Corp. Chevron Corp. ConocoPhillips Hess Corp. Marathon Oil Corp. Nexen, Inc. Occidental Petroleum Corp. Williams Companies, Inc. Financials 15.2% Capital Markets 1.7% Janus Capital Group, Inc. Legg Mason, Inc. (a) The Goldman Sachs Group, Inc. Commercial Banks 3.1% Royal Bank of Canada Wells Fargo & Co. Consumer Finance 0.8% Capital One Financial Corp. Diversified Financial Services 5.6% Citigroup, Inc.* JPMorgan Chase & Co. Insurance 4.0% Hartford Financial Services Group, Inc. Lincoln National Corp. MetLife, Inc. Thrifts & Mortgage Finance 0.0% Washington Mutual, Inc.* Health Care 9.9% Biotechnology 0.8% Amgen, Inc.* Health Care Equipment & Supplies 1.3% Medtronic, Inc. Health Care Providers & Services 5.4% Aetna, Inc. Humana, Inc.* Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc.* Pharmaceuticals 2.4% Abbott Laboratories Mylan, Inc.* Industrials 11.3% Aerospace & Defense 5.8% Honeywell International, Inc. (a) ITT Corp. United Technologies Corp. Building Products 0.6% Masco Corp. (a) Construction & Engineering 1.0% URS Corp.* Industrial Conglomerates 2.8% General Electric Co. Tyco International Ltd. Road & Rail 1.1% CSX Corp. Information Technology 14.1% Communications Equipment 1.7% Cisco Systems, Inc.* Computers & Peripherals 2.4% Hewlett-Packard Co. Lexmark International, Inc. "A"* (a) Electronic Equipment, Instruments & Components 0.6% Corning, Inc. IT Services 2.6% Accenture PLC "A" Computer Sciences Corp. (a) Office Electronics 1.5% Xerox Corp. Semiconductors & Semiconductor Equipment 0.8% Micron Technology, Inc.* (a) Software 4.5% BMC Software, Inc.* Microsoft Corp. Materials 2.3% Metals & Mining Agnico-Eagle Mines Ltd. (a) BHP Billiton Ltd. (ADR) (a) Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 4.3% Diversified Telecommunication Services 2.6% AT&T, Inc. CenturyLink, Inc. (a) Wireless Telecommunication Services 1.7% Vodafone Group PLC (ADR) Utilities 4.0% Electric Utilities 2.1% Exelon Corp. (a) FirstEnergy Corp. (a) Multi-Utilities 1.9% PG&E Corp. Sempra Energy Total Common Stocks (Cost $1,595,834,748) Securities Lending Collateral 14.3% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $262,815,130) Cash Equivalents 3.6% Central Cash Management Fund, 0.17% (b) (Cost $65,012,950) % of Net Assets Value ($) Total Investments Portfolio (Cost $1,923,662,828) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,927,294,849.At February 28, 2011, net unrealized appreciation for all securities based on tax cost was $164,610,963.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $407,427,406 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $242,816,443. (a) All or a portion of these securities were on loan.The value of all securities loaned at February 28, 2011 amounted to $259,313,470 which is 14.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
